DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (JP-2009255490-A).
Regarding claim 1, Hoshi et al. teaches a coating film comprising: a metal oxide particle; and a polymer particle (paragraphs [0025]-[0027] and [0032]), wherein the coating film has a ten-point average roughness of 100 nm or less (as calculated from a ratio (Rz/Ra) of 20 and Ra of 0.005 µm as disclosed in paragraph [0022]) which overlaps the claimed range of 40 nm or more and 300 nm or less, and a ratio (Ra/Rz) of an arithmetic average roughness to the ten-point average roughness of 0.05 or less (as calculated from a ratio (Rz/Ra) of 20 and Ra of 0.005 µm as disclosed in paragraph [0022]) which overlaps the claimed range of 0.0 or more and 0.11 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Further, alternatively, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a ratio as claimed, absent evidence to the contrary.
Regarding claim 2, Hoshi et al. teaches wherein the coating film has a ratio of an arithmetic average roughness to the ten-point average roughness of 0.05 or less (as calculated from a ratio (Rz/Ra) of 20 and Ra of 0.005 µm as disclosed in paragraph [0022]) which falls within the claimed range of 0.0 or more and 0.10 or less.
Further, alternatively, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a ratio as claimed, absent evidence to the contrary.
Regarding claim 3, Hoshi et al. teaches wherein the coating film has a water contact angle of 10 or less (paragraph [0134]) which falls within the claimed range of 40o
Further, alternatively, while Hoshi et al. is silent with respect to a water contact angle, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a water contact angle as claimed, absent evidence to the contrary.
Regarding claim 4, Hoshi et al. teaches wherein coating film comprises hydroxyl group which imparts surface hydrophilicity (where Y = -OH, paragraphs [0054] and [0067]). Since the instant specification is silent to unexpected results, the specific amount of hydroxyl group is not considered to confer patentability to the claims. As the surface hydrophilicity is a variable that can be modified, among others, by adjusting the amount of hydroxyl group, the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of hydroxyl group in Hoshi et al. to obtain the desired surface hydrophilicity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an abundance of a hydroxy group, including the amount claimed, in a coating film surface. 
It is noted that Hoshi et al. does not disclose how the abundance of hydroxyl group is measured. However, given that the abundance of hydroxyl group of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how 
Regarding claim 5, while Hoshi et al. is silent with respect to a porosity, given that Hoshi et al. teaches a coating film identical to that presently claimed, including average particle diameters of the metal oxide and polymer particle, it is clear that the coating film inherently has a porosity as claimed, absent evidence to the contrary.
Regarding claim 6, Hoshi et al. teaches wherein the metal oxide has an average particle diameter of 30 to 10000 nm (See Abstract, paragraph [0014], 0.03 to 10 µm) which overlaps the claimed range of 1.0 nm or larger and 400 nm or smaller.  
Regarding claim 7, Hoshi et al. teaches wherein the polymer particle has an average particle diameter of 30 to 10000 nm (See Abstract, paragraph [0014], 0.03 to 10 µm) which overlaps the claimed range of 10 nm or larger and 800 nm or smaller.  
Regarding claims 8-12, the claimed limitation is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hoshi et al. meets the requirements of the claimed coating film, Hirose clearly meets the requirements of present claims. Further, regarding claim 8, alternatively, Hoshi et al. discloses coating and then drying a coating composition to obtain the coating film (paragraph [0014]).
Regarding claim 9, alternatively, Hoshi et al. teaches further comprising at least one intermediate layer between the base material and the coating film (undercoat layer, paragraph [0127]).
Regarding claim 10, alternatively, Hoshi et al. teaches wherein the at least one intermediate layer comprises at least one selected from the group consisting of urethane resins, acrylic urethane resins, and acrylic silicone resins (paragraphs [0128]-[0129]). 
Regarding claim 11, alternatively, while Hoshi et al. does not explicitly disclose that hard coat layer, given that Hoshi et al. teaches wherein at least one undercoat, i.e. intermediate layer, may be present (paragraph [0127]) and wherein the intermediate layer comprises the metal oxide (paragraph [0031]), it is clear that the intermediate layer would be capable of functioning as a hard coat layer, absent evidence to the contrary. 
Regarding claim 13, Hoshi et al. teaches wherein the coating film is for snow accretion- preventing use or antifogging use (paragraphs [0130] and [0137]-[0138]).
Regarding claim 21, Hoshi et al. teaches wherein the metal oxide particle comprises at least one oxide of silicon, aluminum, titanium, zirconium, zinc, tin (paragraph [0025]).
Regarding claim 22, Hoshi et al. teaches wherein the metal oxide particle comprises at least one oxide selected from silicon oxide and zirconium oxide (paragraph [0025]).
Regarding claim 23, Hoshi et al. teaches wherein the polymer particle comprises at least one polymer selected from the group consisting of polyester-based polymer and a poly(meth)acrylate-based polymer (paragraph [0027]).

Claim(s) 12 is rejected under 35 U.S.C. 103 as obvious over Hoshi et al. (JP-2009255490-A) in view of Isogai (US 2013/0309510).
Hoshi et al. is relied upon as disclosed above.
Regarding claim 12, Hoshi et al. fails to teach wherein the hard coat layer further comprises a multifunctional silane.
However, Isogai teaches a hard coat layer comprising urethane resins, acrylic urethane resins (See Title, paragraphs [0022], [0025] and [0045]) and a multifunctional silane (paragraph [0050]) which inherently has 3 to 20 atomic groups represented by formula (1) in one molecule: 
    PNG
    media_image1.png
    18
    114
    media_image1.png
    Greyscale
 wherein: RI represents hydrogen, or an alkyl group, alkenyl group, or alkynyl group having 1 to 10 carbon atoms, or an aryl group, and further, these substituents each optionally have a halogen group, a hydroxy group, a mercapto group, an amino group, a (meth)acryloyl group, or an epoxy group; X represents a hydrolyzable group; n is an integer of 0 to 2; and A represents a moiety comprising 2 to 20 methylene groups, optionally comprising a substituent on the methylene groups as presently claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a multifunctional silane in the hard coat layer of 

Claim(s) 24-25 are rejected under 35 U.S.C. 103 as obvious over Hoshi et al. (JP-2009255490-A) in view of Venzmer et al. (US 2009/0149573).
Hoshi et al. is relied upon as disclosed above.
Regarding claims 24 and 25, Hoshi et al. fails to teach polymer particle as claimed.
However, Venzmer et al. teaches polymer particle comprising a polymer particle having a core-shell structure, and the core comprises a silicone-based polymer, the shell comprises a poly(meth)acrylate-silicone-based copolymer (paragraphs [0038], [0041] and [0044]). Venzmer et al. further discloses that the polymer particle has a diameter from 1 to 100 nm (paragraph [0039]) and that the polymer particle is useful in coatings (paragraph [0093]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymer particle having a core-shell structure, including that presently claimed, in order to improve mechanical properties, for example increased abrasion or scratch resistance, flexibility and impact resistance (Venzmer et al., paragraph [0093]).
Response to Arguments
Applicant's arguments filed 02/05/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite metal oxide “particle” and “a ratio (Ra/Rz) of an arithmetic average roughness (Ra) to the ten-point average roughness (Rz) of 0.0 or more and 0.11 or less” and added new claims 21-25.
Applicant argues that Hoshi et al. teach that Rz is (100 nm or less to) 40,000 nm or less and preferably (50 nm or less to) 20,000 nm or less, which is much broader than the claimed range of the present invention (i.e., 40 to 300 nm).
However, the fact remains that the disclosed range overlaps that presently claimed. Given no showing of criticality, a prima facie case of obviousness exists. See MPEP 2144.05.
Applicant argues that Hoshi et al. JP '490 teaches only the upper limit of "Rz/Ra" (i.e., "20" or "10") and is silent about a lower limit and a more accurate interpretation is that Hoshi et al. JP '490 merely teaches that Rz is 40,000 nm or less, but does not specifically teach Rz of "100 nm. " The calculation made by the Examiner is not suggested by the reference itself and involves hindsight in light of applicants disclosure.
However, the fact remains, even with Applicant’s calculation, that the disclosed range overlaps that presently claimed. Given no showing of criticality, a prima facie case of obviousness exists. See MPEP 2144.05.
Applicant argues that Applicants' claim language should not be used as a blueprint to find references and cites In re Dembiczak.
However, while Hoshi does not explicitly disclose Rz, based on the disclosure in Hoshi of the values of Rz/Ra and Ra, the Rz value can properly be calculated.
Applicant argues that claim amendments to the claimed ratio avoid overlapping with the working examples of Hoshi.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). A fair reading of the reference as a whole explicitly discloses a broader range which overlaps that presently claimed. Therefore, it 
Applicant argues that with respect to claim 4, the cited references fail to disclose or suggest the claimed abundance of a hydroxyl group at the coating film surface.
However, Hoshi et al. teaches wherein coating film comprises hydroxyl group which imparts surface hydrophilicity (where Y = -OH, paragraphs [0054] and [0067]). Since the instant specification is silent to unexpected results, the specific amount of hydroxyl group is not considered to confer patentability to the claims. As the surface hydrophilicity is a variable that can be modified, among others, by adjusting the amount of hydroxyl group, the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of hydroxyl group in Hoshi et al. to obtain the desired surface hydrophilicity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an abundance of a hydroxy group, including the amount claimed, in a coating film surface. 
Further, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, there is no data at the upper end point of the abundance of hydroxyl group, i.e. 0.2 and no comparative example outside the upper end point In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Further, as set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however 
Further, there is no proper side-by-side comparison between Example 4 and Example 11 given that the examples use different amounts of A, B, and C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787